Citation Nr: 1216498	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  97-28 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for degenerative arthritis of the left foot, claimed as secondary to a service connected left knee disorder.

2. Entitlement to service connection based on aggravation of pre-existing pes planus of the left foot.


ATTORNEY FOR THE BOARD

B. Morton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) from a July 1997 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which, in pertinent part, denied service connection for bilateral flat feet.  The RO issued a notice of the decision that same month, and the Veteran timely filed a Notice of Disagreement (NOD) only with respect to the denial of service connection for a left foot disorder in August 1997.  Subsequently, after the Board issued a remand order in October 2003 directing the RO to provide a Statement of the Case (SOC) on this matter, the RO provided such an SOC in August 2004.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  That same month, the Veteran timely filed a substantive appeal of this issue.

The Veteran initially requested a Board hearing on this matter, but later withdrew this request in writing.  See July 2005 Statement in Support of Claim ("I would like to confirm my decision to cancel my scheduled Personal Hearing . . . on the appeal issue of entitlement to service connection for a Left Foot condition.").  The Board therefore considers the hearing request withdrawn.  See 38 C.F.R. § 20.704(e).    

The Board notes that the RO adjudicated the matter on appeal as entitlement to service connection for a "left foot condition."  Based on the medical evidence of record, which reflects two diagnosed disorders of the left foot, namely, degenerative arthritis and pes planus, the Board has recharacterized the issues as noted on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) ("The VA's statutory 'duty to assist' must extend its liberal reading [of the record] to include issues raised in all documents or oral testimony submitted prior to the BVA decision").


FINDINGS OF FACT

1. The Veteran currently has a diagnosis of degenerative arthritis of the left foot, and he is service connected for a left knee disability; the medical evidence of record positively links the degenerative arthritis of the left foot to the service connected left knee disability.

2. The Veteran currently has a diagnosis of pes planus of the left foot; this disorder was noted on service entry, and the medical evidence of record indicates that this pre-existing disorder was aggravated by the Veteran's period of active service.


CONCLUSIONS OF LAW

1. Service connection for degenerative arthritis of the left foot, claimed as secondary to a service connected left knee disorder, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).

2.  Service connection based on aggravation of pre-existing pes planus of the left foot is warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 significantly changed the law prior to the pendency of these claims.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with his claims. 

In the instant case, the Board has rendered a decision in favor of the Veteran, finding that service connection for the two subject left foot disorders is warranted, and therefore, a further discussion of the VCAA duties is unnecessary at this time.  



II. Law & Analysis

The Veteran has maintained that he injured his left foot during service at the same time he injured his service connected left knee, namely, during marches when he had to carry extra weight.  See February 1997 DRO Hearing Transcript at 4 (describing how he injured his left knee in service); September 1997 Statement in Support of Claim (relating the left foot pain to the same event that caused the left knee disability).  The Veteran also maintains that he fractured his left foot during service when he fell from an electric pole.  See July 2005 VA Medical Record.  He further states that the boots issued to him during service were too small and caused foot pain.  See April 1997 and September 1997 Statements in Support of Claim.  He asserts that his left foot has caused pain ever since his period of service.  

In addition to the theories of entitlement advanced by the Veteran, the medical evidence of record raises the issue of service connection for degenerative arthritis of the left foot, as secondary to the already-service connected left knee disability.  See December 2011 Medical Opinion by B.A.M.  Accordingly, the Board will address the theory of entitlement to service connection on a secondary basis as well.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With respect to aggravation of a pre-existing disorder, if a Veteran has a disorder prior to service that is noted upon service entry, as here, he cannot bring a claim for "incurrence" service connection for that disorder, but may only bring a claim for service connected "aggravation" of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) ("if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder"); accord Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Paulson v. Brown, 7 Vet. App. 466, 468 (1995) ("If a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service").  In such a case, "[a] preexisting injury or disease will be considered to have been aggravated by active . . . service, where there is an increase in disability during such service . . . ."  38 C.F.R. § 3.306(a).  When claiming entitlement to service connection for the aggravation of a preexisting condition, a Veteran need not establish a causal link between his military service and the deterioration of his preservice disability, but he bears the burden of proving that an aggravation, or permanent increase in severity, occurred in service.  Wagner, 370 F.3d at 1096 (noting that the "burden falls on the veteran to establish aggravation"); Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to constitute "aggravation in service" unless the underlying condition, as contrasted to the symptoms, is worsened, and aggravation may not be conceded where the disability underwent no increase in severity during service.  Routen v. Brown, 10 Vet. App. 183, 189 n.2 (1997) (noting that in order to establish aggravation, the preexisting disorder must have undergone "a lasting worsening . . . that is, a worsening that existed at the time of separation . . . ."); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Where an in-service increase in severity has been shown, VA may rebut the presumption of aggravation by demonstrating that "the [in-service] increase in disability is due to the natural progress of the disease," and it must do so by offering "[c]lear and unmistakable evidence (obvious or manifest)" in this regard.  38 C.F.R. § 3.306(a), (b); accord Wagner, 370 F.3d at 1096.  

With respect to secondary service connection, pursuant to 38 C.F.R. § 3.310(a), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  Thus, in order to establish a claim based on secondary service connection, a Veteran must show: (1) the existence of a current (secondary) disability; (2) the existence of a service connected disability; and (3) evidence that the service connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a).  A Veteran may also establish secondary service connection by demonstrating that his current (secondary) disability became aggravated or worsened by the already service connected disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that "when aggravation of a veteran's non-service-connected [secondary] condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation"); see Libertine v. Brown 9 Vet. App. 521, 522 (1996) ("Additional disability resulting from the aggravation of a non-service-connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a)").  If a Veteran succeeds in establishing service connection for a secondary condition, "the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310(a).  

A Veteran will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim will be denied only if a preponderance of the evidence is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  
  
Upon the Veteran's entry to service, it was noted that he had foot trouble, diagnosed by the reviewing physician as pes planus.  A service treatment record dated June 1967 indicates that the Veteran received treatment for bilateral pes planus when he was given arch supports.  Upon his discharge from service in 1970, it was again noted that the Veteran continued to have foot trouble, namely pes planus.  
      
A post-service treatment record continues to reflect a diagnosis of pes planus with pain over the left tarsal navicula.  See April 1997 Medical Report by Dr. C.K.H.L.  Additionally, a July 2005 VA medical record discloses that the Veteran has degenerative arthritis of the left foot.  The record reflects, therefore, that the Veteran has two disorders of the left foot: pes planus and degenerative arthritis.  As already noted, the Veteran is also service connection for a left knee disability.  

To resolve the issues of aggravation and causal nexus, in November 2011, the Board requested an expert medical opinion from a podiatrist.  After a review of the record and a discussion of the facts underlying the Veteran's in-service and post-service treatment, the clinician, B.A.M., concluded that "the left foot has been aggravated beyond its natural progression."  In addition, B.A.M. further determined that "[i]t is likely that his left foot condition is secondary to his left knee injury . . . . The relationship between the left knee and left foot would explain the unilateral nature of his condition at this time."  B.A.M. thus determined that the Veteran's pre-existing pes planus was aggravated during his period of active service, and he additionally linked the Veteran's other left foot disorder, diagnosed as degenerative arthritis, to his service connected left knee disability.  

In light of the favorable medical opinion of record, the Board determines that the claims are warranted.


ORDER

Service connection for degenerative arthritis of the left foot, claimed as secondary to a service connected left knee disorder, is granted.

Service connection based on aggravation of pre-existing pes planus of the left foot is granted.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


